                         Case 2:20-cv-00566-JAM-AC Document 44 Filed 09/07/21 Page 1 of 4


                     1   Gregory B. Thomas (SBN 239870)
                         E-mail: gthomas@bwslaw.com
                     2   Michael A. Slater (SBN 318899)
                         E-mail: mslater@bwslaw.com
                     3   BURKE, WILLIAMS & SORENSEN, LLP
                         1901 Harrison Street, Suite 900
                     4   Oakland, CA 94612-3501
                         Tel: 510.273.8780 Fax: 510.839.9104
                     5
                         Attorneys for Defendants,
                     6   Modoc County, William Dowdy, Daniel Nessling,
                         Erik VonRader and Mike Main
                     7
                         Larry L. Baumbach (SBN 50086)
                     8   E-mail: llblaw@sandpipernet.com
                         LAW OFFICES OF LARRY L. BAUMBACH
                     9   2531 Forest Ave., Suite 100
                         Chico, CA 95928
                 10      Tel: 530.891.6222 Fax: 530.852.3969

                 11      Attorney for Plaintiffs,
                         B.T.H., a minor, T.J.H., a minor, and V.C.H., a
                 12      minor, by Guardian Ad Litem PAMELA HINTON

                 13
                                                        UNITED STATES DISTRICT COURT
                 14
                                                    EASTERN DISTRICT OF CALIFORNIA
                 15

                 16
                         B.T.H., a minor, T.J.H., a minor, and        Case No. 2:20-cv-00566-JAM-DMC
                 17      V.C.H., a minor, by Guardian Ad Litem
                         PAMELA HINTON,                               STIPULATION AND ORDER
                 18                                                   AUTHORIZING DEPOSITION OF
                                          Plaintiffs,                 PAMELA HINTON AFTER SEPTEMBER
                 19                                                   10, 2021 DISCOVERY CUTOFF AND
                         v.                                           BEFORE OCTOBER 15, 2021
                 20
                         COUNTY OF MODOC, MODOC                       [Fed. R. Civ. P. 29]
                 21      COUNTY SHERIFF MIKE
                         POINDEXTER, UNKNOWN MODOC
                 22      COUNTY CORRECTIONAL OFFICERS,
                         SUPERVISORS, AND UNKNOWN
                 23      MODOC COUNTY MEDICAL CARE
                         PROVIDERS, and DOES 1 through 50
                 24      inclusive,

                 25                       Defendants.

                 26

                 27             Defendants Modoc County, William Dowdy, Daniel Nessling, Erik VonRader and Mike

                 28      Main (collectively, the “Modoc County Defendants”), and Plaintiffs B.T.H., T.J.H., and V.C.H
B URKE , W ILLIAMS &
   S ORENSEN , LLP                                                                             STIPULATION & ORDER
  ATTORNEYS AT LAW                                                                             2:20-CV-00566-JAM-DMC
      OAKLAND
                         Case 2:20-cv-00566-JAM-AC Document 44 Filed 09/07/21 Page 2 of 4


                     1   (collectively, “Plaintiffs”) (altogether collectively, the “parties”)—by and through their respective

                     2   attorneys of record, and pursuant to Federal Rule of Civil Procedure (“Rule”) 29—hereby

                     3   stipulate and agree as follows:

                     4          WHEREAS, pursuant to stipulation of the parties (ECF No. 33), on January 5, 2021, 1 this

                     5   Court ordered a discovery cutoff of September 10 (ECF No. 34);

                     6          WHEREAS, on August 10, the Modoc County Defendants served Plaintiffs with a notice

                     7   of Pamela Hinton’s (Plaintiffs’ Guardian Ad Litem) August 25 deposition;

                     8          WHEREAS, on August 19, counsel for Plaintiffs indicated that Pamela Hinton was

                     9   medically unavailable for deposition on August 25;

                 10             WHEREAS, on August 19, counsel for the parties agreed, in principle, to stipulate to the

                 11      Modoc County Defendants’ taking of Pamela Hinton’s deposition after the September 10

                 12      discovery cutoff, should it become necessary, pursuant to Rule 29;

                 13             WHEREAS, on August 24, the Modoc County Defendants served Plaintiffs with an

                 14      amended notice of Pamela Hinton’s September 9 deposition;

                 15             WHEREAS, on August 31, counsel for Plaintiffs indicated that Pamela Hinton will not

                 16      be available for deposition until the first week of October;

                 17             WHEREAS, the parties agree and stipulate that it will be in the best interest of the parties

                 18      to allow the deposition of Pamela Hinton to proceed after the September 10 discovery cutoff but

                 19      before October 15;

                 20             WHEREAS, the parties agree and stipulate that there is good cause to allow the

                 21      deposition of Pamela Hinton to proceed after the September 10 discovery cutoff but before

                 22      October 15;

                 23             WHEREAS, the parties agree and stipulate that this stipulation does not seek

                 24      modification of the current litigation deadlines as set forth in this Court’s January 5 Order (ECF

                 25      No. 34);

                 26             WHEREAS, the parties agree and stipulate that this stipulation does not prejudice either

                 27

                 28             1
                                    All dates refer to dates in 2021 unless otherwise indicated.
B URKE , W ILLIAMS &
                                                                                                     STIPULATION & ORDER
   S ORENSEN , LLP
                                                                           -2-
  ATTORNEYS AT LAW                                                                                   2:20-CV-00566-JAM-DMC
      OAKLAND
                         Case 2:20-cv-00566-JAM-AC Document 44 Filed 09/07/21 Page 3 of 4


                     1   of the parties’ rights to seek modification of the current litigation deadlines as set forth in this

                     2   Court’s January 5 Order (ECF No. 34);

                     3          NOW, THEREFORE, the parties, through their respective counsel, jointly propose and

                     4   stipulate that the Modoc County Defendants are authorized to take the deposition of Pamela

                     5   Hinton after the September 10 discovery cutoff but before October 15.

                     6          IT IS SO STIPULATED.

                     7   Dated: September 3, 2021                           BURKE, WILLIAMS & SORENSEN, LLP
                     8

                     9                                                      By:     /s/ Gregory B. Thomas
                                                                                  Gregory B. Thomas
                 10                                                               Michael A. Slater
                                                                                  Attorneys for Defendants
                 11                                                               COUNTY OF MODOC and FORMER
                                                                                  MODOC COUNTY SHERIFF MIKE
                 12                                                               POINDEXTER
                 13

                 14      Dated: September 3, 2021                           LAW OFFICES OF LARRY L. BAUMBACH
                 15

                 16                                                         By:     /s/ Larry L. Baumbach
                                                                                  Larry L. Baumbach
                 17                                                               Attorney for Plaintiffs
                                                                                  B.T.H., a minor, T.J.H., a minor, and
                 18                                                               V.C.H., a minor, by Guardian Ad Litem
                                                                                  PAMELA HINTON
                 19

                 20
                                Under Eastern District of California Civil Local Rule 131(e) (Fed. R. Civ. P. 7), I attest
                 21
                         that I obtained concurrence in the filing of this document from all of the above signatories.
                 22
                         Dated: September 3, 2021                           BURKE, WILLIAMS & SORENSEN, LLP
                 23

                 24                                                         By:  /s/ Michael A. Slater
                                                                               Gregory B. Thomas
                 25                                                            Michael A. Slater
                                                                               Attorneys for Defendants
                 26                                                            COUNTY OF MODOC and FORMER
                                                                               MODOC COUNTY SHERIFF MIKE
                 27                                                            POINDEXTER
                 28
B URKE , W ILLIAMS &
                                                                                                     STIPULATION & ORDER
   S ORENSEN , LLP
                                                                         -3-
  ATTORNEYS AT LAW                                                                                   2:20-CV-00566-JAM-DMC
      OAKLAND
                          Case 2:20-cv-00566-JAM-AC Document 44 Filed 09/07/21 Page 4 of 4


                     1                                              ORDER

                     2            Based upon the foregoing stipulation, it is hereby ordered that the Modoc County

                     3   Defendants are authorized to take the deposition of Pamela Hinton after the September 10, 2021

                     4   discovery cutoff but before October 15, 2021.

                     5            IT IS SO ORDERED.

                     6
                                   Dated: 9/3/2021                       /s/ John A. Mendez
                     7                                                   THE HONORABLE JOHN A. MENDEZ
                     8                                                   UNITED STATES DISTRICT COURT JUDGE

                     9

                 10

                 11      OAK #4839-6984-0377 v1


                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
B URKE , W ILLIAMS &
                                                                                                STIPULATION & ORDER
   S ORENSEN , LLP
                                                                         -4-
  ATTORNEYS AT LAW                                                                              2:20-CV-00566-JAM-DMC
      OAKLAND
